C. A. 11th Cir. Motion of Consumer Bankers Association et al. for leave to file a brief as amici curiae granted. Certiorari granted. Brief of petitioner is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Thursday, November 9,1995. Brief of respondents is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, December 8, 1995. A reply brief, if any, is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Thursday, December 28, *11911995. This Court’s Rule 29.2 does not apply.